The court being now sufficiently advised of and concerning the premises, and having inspected the record and proceedings herein, •are of opinion that there is error in the same, in this, that the ■original writ does not appear to have been executed on the defendant. Therefore, it is considered by the court that the judgment .•aforesaid be reversed, annulled, and set aside, and that the plaintiff recover of the defendant his costs in this behalf expended, which es ordered to be certified to the said court.